IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                           RENDERED: DECEMBER 16, 2021
                                                   NOT TO BE PUBLISHED

              Supreme Court of Kentucky
                              2020-SC-0236-WC


ANTHONY HELTON                                                      APPELLANT



                   ON APPEAL FROM COURT OF APPEALS
V.                         NO. 2019-CA-1757
                    WORKERS’ COMPENSATION BOARD
                           NO. WC-15-81290



TM POWER ENTERPRISES, INC.;                                         APPELLEES
COMMONWEALTH OF KENTUCKY, EX
REL. DANIEL CAMERON, ATTORNEY
GENERAL; HONORABLE. GRANT S.
ROARK, ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION BOARD




                  MEMORANDUM OPINION OF THE COURT

                                 AFFIRMING

                              I. BACKGROUND

      On June 9, 2013, Anthony Helton fell from a thirty-six-foot ladder in the

course of his employment for TM Power Enterprises, Inc. As a result of the fall,

Helton is now a paraplegic. Helton and Power Enterprises settled his workers’

compensation claim in an agreement that requires Power Enterprises to pay

Helton permanent disability benefits. The settlement agreement approved by

the Administrative Law Judge provides: “[t]he parties recognize that KRS

342.730(4) states such benefits shall terminate when [Helton] reaches the age
of 70 . . . . Helton reserves the right to appeal the application of KRS

342.730(4) retroactively to his claim both on grounds of statutory construction

and constitutionality of retroactive application of the statute.”

      Helton filed a motion asking the ALJ to rule on the issues not decided by

the settlement agreement to determine the duration of his benefits pursuant to

KRS 342.730(4). The ALJ determined Helton’s benefits terminate when he

reaches seventy years of age, but noted an administrative body may not

address issues concerning the constitutionality of a statute. Helton appealed

the ALJ’s decision to the Workers’ Compensation Board, which affirmed the

ALJ and acknowledged it could not rule on the issues concerning the

constitutionality of KRS 342.730(4).

      Helton appealed the Board’s decision to the Court of Appeals, which

affirmed and held the statute was constitutional. He now appeals to this

Court, arguing: (1) the application of the current version of KRS 342.730(4) to

his award violates the contracts clauses of the federal and state constitutions;

(2) the retroactive enactment of KRS 342.730(4) is an exercise of absolute and

arbitrary power, in violation of Section 2 of the Kentucky Constitution; and (3)

that KRS 342.730(4) is severable from the remainder of the statute and he

should, therefore, be entitled to lifetime benefits. We disagree and affirm the

Court of Appeals.


                                    II. ANALYSIS

      KRS 342.730(4) concerns the termination of workers’ compensation

benefits. In Parker v. Webster Cnty. Coal, LLC (Dotiki Mine), 529 S.W.3d 759


                                         2
(Ky. 2017), this Court found the then-current 1996 version of KRS 342.730(4)

unconstitutional on equal protection grounds. The 1996 version of the statute

tied the termination of workers’ compensation benefits to the time at which the

employee qualified for normal old-age Social Security benefits. This Court held

this was an arbitrary distinction with no rational relation to a legitimate state

interest.

         In Holcim v. Swinford, 581 S.W.3d 37 (Ky. 2019), we considered whether

a 2018 version of KRS 342.730(4) could be applied retroactively. Quoting a

Legislative Research Commission comment beneath the statute, this Court

held in Holcim that the amendment “applies to those cases which ‘have not

been fully and finally adjudicated, or are in the appellate process, or for which

time to file an appeal [h]as not lapsed, as of the effective date of this Act.’” Id.

at 44.

         Whereas the pre-Parker version of KRS 342.730(4) linked workers’

compensation benefit termination to the time at which the worker qualified for

old-age Social Security benefits (and thereby violated an individual’s right to

equal protection under the law by arbitrarily treating similarly-situated

individuals differently), the 2018 version of the statutory subsection links the

termination of benefits to the injured employee attaining a particular age.

Under the amendment, a claimant’s benefits terminate on his or her seventieth

birthday or four years after his or her work injury or last injurious exposure,

whichever occurs later. Helton argues this statute is constitutionally infirm on

numerous grounds.



                                          3
   A. Contracts Clause

      Helton first argues the retroactive application of KRS 342.730(4) denies

his rights under the contracts clauses of the federal and state constitutions.

Both the Constitution of the United States and the Kentucky Constitution

protect citizens of our Commonwealth from the state’s infringement on their

right to contract. Article 1, Section 10, Clause 2 of the United States

Constitution reads, in pertinent part, “[n]o State shall . . . pass any Bill of

Attainder, ex post facto Law, or Law impairing the Obligation of Contracts . . .

.” Likewise, Section 19 of the Kentucky Constitution provides, “[n]o ex post

facto law, nor any law impairing the obligation of contracts, shall be enacted.”

Helton argues KRS 342.730(4) violates these contracts clauses.

      In Dowell v. Matthews Contracting, 627 S.W.3d 890, 895 (Ky. 2021), this

Court stated if “the fundamental premise of a Contracts Clause analysis—the

existence of a contract—is absent . . . our analysis ends.” See Gen. Motors

Corp. v. Romein, 503 U.S. 181, 190 (1992) (holding Contracts Clause

inapplicable because employer and employee did not assent to specific

statutory terms). Therefore, we must first determine whether a contract exists

in this case.

      Helton “point[s] to no contract or place within the statutory scheme

where [he is] guaranteed certain benefits that were mutually assented to and

bargained for.” Dowell, 627 S.W.3d at 895. This Court has held “the Workers’

Compensation Act (WCA) does not constitute a contract between Kentucky

workers and their employers or the state.” Id. at 894. Rather than providing



                                          4
contractual rights, we explained, “the WCA is a statutory scheme that may be

amended as the General Assembly chooses, provided it fits within our

constitutional framework.” Id. at 894–95. “The workers’ compensation system

is controlled by the state and is governed by legislative enactments. It is not a

contract . . . between employers and their employees. Changes to the relevant

statutes, therefore, do not create a Contracts Clause issue.” Id. at 896.

      Since the Workers’ Compensation Act does not constitute a contract, “a

complete Contracts Clause analysis is unnecessary.” Id. at 894. The

protections of the clauses simply do not apply. “Because the WCA does not

form a contract, there are no contractual rights that the amendment to KRS

342.730(4) could infringe.” Id. at 895. Just as in Dowell, we hold there was no

contracts clause violation.

   B. Absolute and Arbitrary Power

      Helton also makes a fleeting reference to Section 2 of the Kentucky

Constitution, which reads, “[a]bsolute and arbitrary power over the lives, liberty

and property of freemen exists nowhere in a republic, not even in the largest

majority.” Courts in this Commonwealth have recognized for half a century

that when a “legislative body acts in a purported policy-making or law-making

function . . . the concept of what is ‘arbitrary’ is much more narrowly

constricted . . . .” City of Louisville v. McDonald, 470 S.W.2d 173, 178 (Ky.

1971). Such an action is only “arbitrary if there is no rational connection

between that action and the purpose for which the body’s power to act exists.




                                        5
Where the existence of such rational connection is ‘fairly debatable’ the action

will not be disturbed by a court.” Id.

      This Court has “consistently held that treating older injured workers

differently from younger injured workers is rationally related to the legitimate

government interests in preventing a duplication of benefits and saving money

for the workers’ compensation system.” Cates v. Kroger, 627 S.W.3d 864, 869

(Ky. 2021). KRS 342.730(4) does not amount to an absolute and arbitrary

exercise of power.

   C. Severability and Lifetime Benefits

      Helton also argues that KRS 342.730(4) is severable from the remainder

of the statute and that benefits should be paid for the duration of his life.

Because the latest version of the statute applies and because there is no

constitutional violation, this Court need not address these arguments due to its

resolution of the contracts clause issue.


                                 III. CONCLUSION

      For the foregoing reasons, we affirm the Court of Appeals.

      All sitting. All concur.




                                         6
COUNSEL FOR APPELLANT:

Christopher P. Evensen
Evensen Law Office, LLC


COUNSEL FOR APPELLEE, TM POWER ENTERPRISES, INC.:

Douglas A. U’Sellis
U’Sellis Mayer & Associates, PSC


COUNSEL FOR APPELLEE, COMMONWEALTH OF KENTUCKY, EX REL.
DANIEL CAMERON, ATTORNEY GENERAL:

Matthew F. Kuhn
Brett R. Nolan
Alexander Y. Magera


ADMINISTRATIVE LAW JUDGE:

Hon. Grant S. Roark


WORKERS’ COMPENSATION BOARD:

Michael W. Alvey
Chairman




                                   7